    Case 18-32381-MBK                Doc 44     Filed 12/26/19 Entered 12/26/19 15:01:08                  Desc Main
                                               Document      Page 1 of 2


       UNITED STATES BANKRUPTCY COURT
       DISTRICT OF NEW JERSEY

       Albert Russo                                                                 Order Filed on December 26, 2019
       CN 4853                                                                      by Clerk
                                                                                    U.S. Bankruptcy Court
       Trenton, NJ    08650
                                                                                    District of New Jersey
       (609) 587-6888
       Standing Chapter 13 Trustee




       In re:

       Gertrude Sofman                                           Case No.: 18-32381 / MBK

                                                                 Judge: Michael B. Kaplan
                                         Debtor(s)
                                                                 Chapter: 13




                                     ORDER REGARDING CHAPTER 13 STANDING
                                        TRUSTEE'S MOTION TO DISMISS OR
                                          CERTIFICATION OF DEFAULT

                The relief set forth on the following page is ORDERED.




DATED: December 26, 2019
Case 18-32381-MBK              Doc 44       Filed 12/26/19 Entered 12/26/19 15:01:08       Desc Main
                                           Document      Page 2 of 2

 This matter having come before the Court on the Standing Trustee's Certification of Default, and the

 Court having determined that dismissal of this case is appropriate, it is hereby


 ORDERED that the debtor's case is dismissed.

 and it is further

 ORDERED that:


 Pursuant to 11 U.S.C. § 349(b), this court for cause retains jurisdiction over any application filed

 within 14 days of the date of this order by any administrative claimant for funds on hand with the

 Chapter 13 Standing Trustee.


 Available funds on hand received prior to dismissal shall be distributed by the Chapter 13 Standing

 Trustee pursuant to the confirmed plan and any orders entered by the Court before returning funds to

 the debtor.


 Any Order to Employer to pay the Chapter 13 Trustee that has been entered in this case is vacated,

 and the employer is ordered to cease wage withholding immediately.


 All outstanding fees due to the Court are due and owing and must be paid within 7 days of the date of
